Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim 1 is pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of application 15/968,543 filed 05/01/2018 now PAT 11057800.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of parent U.S. Patent No. US 11, 057, 800 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the  “same invention ” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of the claim 1 of the A Patent by eliminating the elements and their functions of the claims, and claim 1 of this instant application is therefore an obvious variant thereof.
Instant Application 17368804
Patent 11,057,800  
1. A method for wireless communications by a user equipment (UE), comprising: 
determining, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters of at least one neighbor cell; and 













performing a neighbor cell search with measurement of narrowband reference signals (NRS) based on the one or more transmission deployment mode parameters.
1. A method for wireless communications by a user equipment (UE), comprising: determining, while communicating in a serving cell, information regarding one or more transmission deployment mode parameters comprising a number of transmit antennas of at least one neighbor cell, without assistance associated with the one or more transmission deployment mode parameters from the serving cell, wherein the determining comprises: inferring the number of transmit antennas used by the at least one neighbor cell by evaluating different hypotheses corresponding to different numbers of transmit antennas, and selecting one of the different hypotheses with a higher narrowband reference signal receive power (NRSRP) than another based on the inferring the number of transmit antennas used by the at least one neighbor cell; and 
performing a neighbor cell search with measurement of NRSRP based on the determined information regarding the one or more transmission deployment mode parameters.




Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 1 of the instant application merely broaden the scope of the claim 1 of 11, 057, 800.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusively beyond the term of a patent.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beale et al. (US Pub. No.: 2018/0376484).


As per claim 1, Beale disclose A method for wireless communications by a user equipment (UE) (see Fig.4 - Fig.7, UE 104, para. 0054, FIG. 7 shows an arrangement of LTE carriers and NB-IoT in-band carriers), comprising: 
determining, while communicating in a serving cell (see para. 0057, the first cell forms a home cell, that is a cell formed by an eNB to which the UE is currently attached / a serving cell), information regarding one or more transmission deployment mode parameters of at least one neighbor cell (see Fig.8, para. 0072, 0073, the neighbouring cells list indicate an offset which the UE assume for the three types of carrier (in-band, guardband and standalone), in order to bias a selection of a carrier which will reduce uplink transmit power consumption, and per SIB 801, offset information is included in the system information which is applied by the UE in order to bias a selection of the narrowband carrier to a particular carrier of a particular type / transmission deployment mode parameters, see also para. 0058, 0059-0062, the neighbour cell list of the secondary NB-IoT carrier (SC_H_2) to which the UE is connected in the home cell contains the following neighbour cell lists: [0063] intra-frequency neighbours: SC_N1_2 [0064] inter-frequency neighbours: SC_H_1, AC_H, SC_N1_1, AC_N1, SC_N2_1, AC_N2, SC_N2_2); and 
performing a neighbor cell search with measurement of narrowband reference signals (NRS) based on the one or more transmission deployment mode parameters (see para. 0065-0069, 0091- 0099, Fig.10, the UE first reads the list of neighbouring cells providing a list of neighbouring narrowband carriers for which the UE can select as the carrier to receive downlink communications and camp on to. [0094] S22: The UE then determines which of the narrowband carriers an anchor carrier in the neighbouring cells is. [0095] S23: The UE then measures the received signal strength such as the RSRP of anchor carriers in each of the neighbouring cells. [0096] S24: The UE then selects the anchor carrier of the neighbouring cells which provides the best RSRP value, see also para. 0104, 0108, 0114-0122, Fig.13, performing neighbor cell search based on reference signals measurement, see also para. 0077, 0081, the UE initially configures its receiver to search and to decode system information (MIB and SIB) on the home cell, decoding the system information message containing the neighbour cell list of the home cell, which is broadcast by the eNB in the cell to which the UE is currently attached (home cell). The UE can then configure its receiver to search for and decode signals transmitted by the NB-IoT carriers on the home and neighbour cells using an appropriate configuration, standalone and in-band signals may use a different number of OFDM symbols per subframe, exist on a different channel raster spacing, use a different subcarrier spacing etc, see also para. 0181, 0182).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469